 


110 HR 6335 IH: To provide for the transfer to the Government of Haiti of the real property of the former United States Embassy in Port-au-Prince, Haiti.
U.S. House of Representatives
2008-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6335 
IN THE HOUSE OF REPRESENTATIVES 
 
June 20, 2008 
Ms. Corrine Brown of Florida introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To provide for the transfer to the Government of Haiti of the real property of the former United States Embassy in Port-au-Prince, Haiti. 
 
 
1.Transfer of real property of former United States Embassy in Haiti
(a)In generalNotwithstanding any other provision of law, the Secretary of State shall transfer to the Government of Haiti the real property of the former United States Embassy in Port-au-Prince, Haiti.
(b)Real property definedIn this section, the term real property includes the offices, buildings, and grounds of the former United States Embassy in Port-au-Prince, Haiti.  
 
